                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


 JAVAL ANTHONY GREEN                                                            CIVIL ACTION

 VERSUS                                                                            NO. 19-12052

 DEPUTY SHERIFF GUIDRY, ET AL.                                                  SECTION: “I”(1)



                                            ORDER

       The Court, having considered the complaint, the record, the applicable law, the Report and

Recommendation of the United States Magistrate Judge, and the failure of any party to file an

objection to the Magistrate Judge’s Report and Recommendation, hereby approves the Report and

Recommendation of the United States Magistrate Judge and adopts it as its opinion in this matter.

Therefore,

       IT IS ORDERED that plaintiff’s complaint is DISMISSED WITH PREJUDICE as

frivolous and/or for failing to state a claim on which relief may be granted.

       New Orleans, Louisiana, this 25th day of October, 2019.




                                                       ___________________________________
                                                                LANCE M. AFRICK
                                                        UNITED STATES DISTRICT JUDGE
